United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1556
Issued: February 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 1, 2009 appellant filed a timely appeal from a February 24, 2009 decision of the
Office of Workers’ Compensation Programs’ which denied his reconsideration request on the
grounds that it was untimely filed and failed to establish clear evidence of error. Because more
than one year has elapsed between the last merit decision dated August 9, 1989 and the filing of
this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
This is the third appeal before the Board. Appellant, a 23-year old mail clerk, filed a
claim for traumatic injury on March 23, 1989, alleging that he sustained an injury to his lower
back on March 20, 1989 when a coworker pushed him backward into a mail container. By
decisions dated May 19 and August 9, 1989, the Office denied his traumatic injury claim on the

grounds that he had not established that the March 20, 1989 employment incident occurred as
alleged. By decision dated January 3, 2005, the Office denied appellant’s request for
reconsideration as untimely and insufficient to show clear evidence of error. In a May 12, 2006
decision, the Board affirmed the Office’s January 3, 2005 nonmerit decision.1 The Board found
that the medical evidence submitted by appellant was not relevant to the underlying issue of
whether he had established the March 20, 1989 employment incident. The Board found that he
failed to establish that the witnesses who provided statements pertaining to the March 20, 1989
work incident were biased.
By letters dated May 15 and 17, 2006, appellant requested reconsideration, contending
that the Office erred in failing to develop the medical evidence. He submitted medical reports
from Dr. Gunner Ek and Dr. V. Baldino which, he argued, established injury on March 20, l989.
Appellant reiterated his previous contention that witness statements of record which pertained to
the March 20, 1989 employment incident were inconsistent and self-serving. He alleged that
personnel at the employing establishment told him to write on his Form CA-1 that he was pushed
by a coworker into a mail cart as opposed to backing into the cart to avoid the coworker, which is
what actually occurred. By decision dated August 10, 2006, the Office denied appellant’s
request for reconsideration as untimely and insufficient to show clear evidence of error. In a
February 7, 2007 decision, the Board affirmed the Office’s nonmerit decision.2 The facts of this
case are set forth in the Board’s May 12, 2006 and February 7, 2007 decisions and are
incorporated by reference.
By letters dated January 16 and February 9, 2009, appellant requested reconsideration.
He contended that he was unable to file a timely appeal because of a mental illness which
required him to be treated with impairing and mind-altering drugs. Appellant reiterated his
contentions that the medical evidence of record established that he sustained an injury on
March 20, l989. He submitted an August 10, 2007 report from Dr. Richard DeMonte, a family
practitioner, and a December 5, 2008 report from Dr. Maurice Singer, a family practitioner, a
December 22, 2008 report from Dr. William C. Hunter, a specialist in internal medicine. He also
submitted the results of an October 23, 2007 magnetic resonance imaging (MRI) scan and a
January 9, 2009 letter from Southwest Counseling Center advising that he had been treated since
2004.
Dr. DeMonte advised that appellant was last seen in 1989 for a lumbosacral strain. He
opined that this type of injury typically took six to eight weeks to heal. The October 23, 2007
MRI scan report showed mild degenerative disease at L4-5 with annular fissure and a small
posterior disc bulge, with a low T1 signal of all visualized bone marrow, likely secondary to
hematopoietic conversion. Dr. Singer advised that he had reviewed records indicating that
appellant was a patient at the West Philadelphia Medical Center on February 6, 1989. He was
released to return to work on light duty on March 10, 1989 and reinjured his back and neck while
at work on March 21, 1989.

1

Docket No. 05-967 (issued May 12, 2006).

2

Docket No. 06-2139 (issued February 7, 2007).

2

Dr. Hunter advised that he was currently treating appellant for musculoskeletal injuries
that he sustained on March 20, 1989 after being pushed into a steel mail container by a coworker
during an argument. He stated that imaging studies performed in November 2003, March 2004
and October 2007 demonstrated mild degenerative disease at L4-5, with annular fissure and
small posterior disc bulge. Dr. Hunter stated that clinically, the pain appellant described was
consistent with the L4-5 deformity shown on the MRI scan.
By decision dated February 24, 2009, the Office denied appellant’s request for
reconsideration without a merit review, finding that it was untimely and that he did not establish
clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle an
employee to a review of an Office decision as a matter of right.4 This section, vesting the Office
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).5 As one such limitation, the Office has stated
that it will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.6 The Board has found that the
imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted by the Office under 5 U.S.C. § 8128(a).7
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
5

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by
(1) showing that the Office erroneously applied or interpreted a point of law, or (2) advances a relevant legal
argument not previously considered by the Office, or (3) constituting relevant and pertinent new evidence not
previously considered by the Office. See 20 C.F.R. § 10.606(b).
6

20 C.F.R. § 10.607(b).

7

See cases cited supra note 2.

3

whether there is clear evidence of error pursuant to the untimely request.8 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review
shows “clear evidence of error” on the part of the Office.9
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.10 The evidence must be positive, precise and explicit and
must be manifested on its face that the Office committed an error.11 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.12 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.13 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.14 The
Board makes an independent determination of whether an appellant has submitted clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.15
ANALYSIS
The Office properly determined that appellant failed to file a timely request for
reconsideration. It issued its most recent merit decision in this case on August 9, 1989.
Appellant requested reconsideration on January 16, 2009. Therefore, the request is untimely as it
was outside the one-year time limit.
The Board finds that appellant’s January 16, 2009 request for reconsideration failed to
establish clear evidence of error. In order to establish clear evidence of error, appellant must
submit evidence relevant to the issue which was decided by the Office. As the Board previously
noted, the issue on which the claim was denied concerned whether the March 20, 1989
employment incident occurred at the time, place and in the manner alleged. This issue is factual
in nature. The medical evidence submitted by appellant does not address the issue of whether he
established the occurrence of the March 20, 1989 employment incident. Appellant did not
submit any new factual evidence with his request for reconsideration. His January 16 and
February 9, 2009 letters merely restated arguments previously considered. In addition, his
contention that prescription drugs prevented him from filing a timely request for reconsideration
8

Rex L. Weaver, 44 ECAB 535 (1993).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

10

See Dean D. Beets, 43 ECAB 1153 (1992).

11

See Leona N. Travis, 43 ECAB 227 (1991).

12

See Jesus D. Sanchez, supra note 4.

13

See Leona N. Travis, supra note 11.

14

See Nelson T. Thompson, 43 ECAB 919 (1992).

15

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

4

is not established. His treatment in 2004 is not relevant to the 1989 merit decision on his claim.
Appellant has failed to establish clear evidence of error on the part of the Office in denying
further review.
CONCLUSION
The Board finds that appellant’s reconsideration request was untimely filed and failed to
establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

